It is ordered and adjudged by this court that the judgment of said circuit court be, and the same hereby is, reversed, and this court proceeding to render the judgment which said circuit court should have rendered, it is ordered and adjudged that the judgment of said court of common pleas be, and the same hereby is, reversed upon the ground that the original petition in said cause states a cause of action and the issues which it tenders were not adjudicated in the District Court of Pennsylvania.
Shauck, C. J.,. Price, 'Crew, Summers arid Spear, JJ., concur.